JUDGMENT

This cause was submitted upon the application of the National Labor Relations *986Board (the “Board”) for the enforcement of a certain order on consent issued by it against the respondent, Michigan Regional Council of Carpenters, United Brotherhood of Carpenters and Joiners of America, its officers, agents, and representatives, on July 21, 2003, in Board Case No. 7-CC-1763, and upon the transcript of the record in that proceeding, certified and filed in this court.
On consideration whereof, it is ORDERED and ADJUDGED that the Board’s order of July 21, 2003, be and the same is hereby enforced. The respondent, Michigan Regional Council of Carpenters, United Brotherhood of Carpenters and Joiners of America, its officers, agents, and representatives shall abide by and perform the directions of the Board as set forth in its order.